Citation Nr: 0123518	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a disability 
manifested by shortness of breath.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1985 to February 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  


REMAND

In the February 2000 rating decision, the RO denied the 
claims herein at issue as not well grounded.  During the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)), which eliminated 
the well-grounded-claim requirement.  The VCAA also redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.  

Based on review of the record, including the transcript of 
the June 2001 hearing before the undersigned, the Board has 
determined that VA must attempt to develop additional 
evidence, as discussed below.  While the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA, it remains the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.   

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied. 

2.  Contact the service medical facility 
at Fort Sill, Oklahoma (or the 
appropriate records depository in the 
alternative) and the VA outpatient clinic 
at Lawton, Oklahoma, and obtain copies of 
all treatment records prepared during and 
after November 1999 that concern the 
appellant.  All documents obtained must 
be associated with the claims file.  

3.  Request from the VA Medical Center in 
Oklahoma City, Oklahoma, copies of all 
hospital, clinical, and treatment records 
concerning the appellant prepared after 
November 1999.  All documents obtained 
must be associated with the claims file.  

4.  Request from the Social Security 
Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
copies of all relevant SSA decision(s), 
and copies of the evidence supporting the 
decision(s).  

5.  Contact the appropriate records 
depository and obtain copies of the 
appellant's complete service personnel 
file.  All documents obtained must be 
associated with the claims file.  

6.  Determine whether any of the 
appellant's alleged stressors is related 
to combat and whether the appellant, 
based on the evidence of record, engaged 
in combat.  If he engaged in combat, any 
stressor related to combat must be taken 
as established, absent evidence to the 
contrary.  The RO's attention is directed 
to the law cited above and to VAOPGCPREC 
12-99.  

7.  If the RO determines that the 
appellant was not engaged in combat, or 
that none of his stressors is related to 
combat, then request that the appellant 
provide, within a reasonable time, 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  The 
appellant should be notified of the 
importance of this information as it 
pertains to the outcome of his claim.  

8.  Thereafter, if the appellant provides 
sufficient identifying information to 
warrant further inquiry, prepare a 
summary of the claimed stressor(s) based 
on a review of all pertinent documents.  
Send this summary, and any supporting 
document regarding the claimed 
stressor(s), to USASCRUR, at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Ask USASCRUR to verify the 
occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein. 

9.  After the above is accomplished, make 
a specific determination, based on the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of 
stressor(s), the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

10.  Only if the RO determines that the 
record establishes the existence of 
stressor(s), then schedule the appellant 
a VA psychiatric examination to determine 
the nature and etiology of all 
psychiatric disorders found present.  The 
RO must specify for the examiner the 
stressor(s) that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found by the RO to be 
established in the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the established in-
service stressors found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
rationale for all opinions expressed.  
All necessary special studies, to include 
psychological testing and evaluation, 
should be accomplished.  

11.  Schedule the appellant a VA  
examination to determine the nature and 
etiology of his claimed bilateral knee 
disorder.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.  The 
examiner should be asked to opine whether 
the appellant has a current bilateral 
knee disorder and, if so, whether it is 
at least as likely as not that disorder 
is related to disease or injury during 
his active service.  The examination 
report should include the rationale for 
all opinions expressed.  

12.  Schedule the appellant a VA  
examination to determine the nature and 
etiology of his claimed disability 
manifested by shortness of breath.  The 
entire claims file and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination, and the examination report 
should reflect review of pertinent 
material in the claims folder.  The 
examiner should be asked to opine whether 
the appellant has a current disability 
manifested by shortness of breath and, if 
so, whether it is at least as likely as 
not that disorder is related to disease 
or injury during his active service.  The 
examination report should include the 
rationale for all opinions expressed.

13.  If the appellant fails to report for 
a scheduled examination, the RO should 
take appropriate action under 38 C.F.R. 
§ 3.655 unless the appellant shows good 
cause for failure to appear, in which 
case an examination may be rescheduled.

14.  When the above development has been 
completed, the RO should review the 
record to ensure it complies with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1999).  

15.  Thereafter, the RO should 
readjudicate this claims.  If a benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


